UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 Commission File No.: 1-12933 AUTOLIV, INC. (Exact name of registrant as specified in its charter) Delaware 51-0378542 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) World Trade Center, Klarabergsviadukten 70, Box 70381, SE-107 24 Stockholm, Sweden N/A (Address of principal executive offices) (Zip Code) +46 8 587 20 600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirement for the past 90 days. Yes: [x] No: [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer: [x] Accelerated filer: [] Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes: [ ] No: [x] Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: As of July 24, 2007, there were 78,657,087 shares of common stock of Autoliv, Inc., par value $1.00 per share, outstanding. FORWARD-LOOKING STATEMENTS This Form 10-Q contains statements that are not historical facts but rather forward-looking statements that involve risks and uncertainties that could cause Autoliv, Inc.’s (“Autoliv”, the “Company”, “we” or “our”) results to differ materially from what is projected, including, but not limited to, the following: higher raw material costs or other expenses; a major loss of customers; increased competitive pricing pressure on the Company's business; failure to develop or commercialize successfully new products or technologies; the outcome of pending and future litigation and changes in governmental procedures, laws or regulations, including environmental regulations; plant disruptions or shutdowns due to accidents, natural acts or governmental action; labor disputes; product liability and recall issues; and other difficulties in improving margin or financial performance. In addition, the Company's forward-looking statements could be affected by general industry and market conditions and growth rates, general domestic and international economic conditions, including currency exchange rate fluctuations, and other factors. Except for the Company's ongoing obligation to disclose material information under the federal securities laws, the Company undertakes no obligations to update publicity and forward-looking statements whether as a result of new information or future events.For any forward-looking statements contained in any document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. INDEX PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 1.1Basis of Presentation 1.2Receivables 1.3Inventories 1.4Restructuring 1.5Product-Related Liabilities 1.6Comprehensive Income 1.7Business Acquisitions 1.8New Accounting Pronouncements 1.9Income Taxes 1.10Retirement Plans 1.11 Contingent Liabilities ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES ITEM 4T. CONTROLS AND PROCEDURES PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Dollars in millions, except per share data) Quarter April - June First six months January - June 2007 2006 2007 2006 Net sales - Airbag products $1,125.0 $1,065.7 $2,229.3 $2,104.5 - Seatbelt products 603.3 542.2 1,198.2 1,071.3 Total net sales 1,728.3 1,607.9 3,427.5 3,175.8 Cost of sales (1,384.6) (1,264.6) (2,746.4) (2,502.5) Gross profit 343.7 343.3 681.1 673.3 Selling, general & administrative expenses (93.6) (81.8) (185.9) (163.5) Research, development & engineering expenses (109.7) (110.3) (221.3) (213.2) Amortization of intangibles (2.7) (3.8) (9.6) (7.6) Other income (expense), net (35.8) (6.0) (36.4) (7.1) Operating income 101.9 141.4 227.9 281.9 Equity in earnings of affiliates 2.0 1.7 3.3 3.1 Interest income 1.8 2.1 3.8 4.7 Interest expense (14.4) (10.9) (29.5) (21.6) Other financial items, net (2.5) (1.9) (3.5) (2.6) Income before income taxes 88.8 132.4 202.0 265.5 Income taxes (29.4) (43.9) (66.7) (78.8) Minority interests in subsidiaries (1.9) (5.7) (4.6) (9.3) Net income $57.5 $82.8 $130.7 $177.4 Earnings per share – basic $.73 $1.00 $1.64 $2.14 Earnings per share – diluted $.72 $1.00 $1.63 $2.13 Weighted average number of shares outstanding, assuming dilution and net of treasury shares (in millions) 79.6 83.0 80.0 83.4 Number of shares outstanding, excluding dilution and net of treasury shares (in millions) 78.7 82.1 78.7 82.1 Cash dividend per share – declared $0.39 $0.35 $0.78 $0.67 Cash dividend per share – paid $0.39 $0.32 $0.76 $0.64 See “Notes to unaudited consolidated financial statements.” CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) June 30 2007 (unaudited) December 31 2006 Assets Cash & cash equivalents $136.1 $168.1 Receivables 1,296.9 1,206.7 Inventories 537.7 545.4 Other current assets 150.2 178.2 Total current assets 2,120.9 2,098.4 Property, plant & equipment, net 1,182.5 1,160.4 Investments and other non-current assets 188.6 175.7 Goodwill assets 1,578.9 1,537.1 Intangible assets, net 143.8 139.2 Total assets $5,214.7 $5,110.8 Liabilities and shareholders’ equity Short-term debt $312.4 $294.1 Accounts payable 813.6 762.5 Accrued expenses 335.2 270.6 Other current liabilities 220.8 204.4 Total current liabilities 1,682.0 1,531.6 Long-term debt 822.3 887.7 Pension liability 95.7 93.8 Other non-current liabilities 133.4 109.7 Minority interests in subsidiaries 55.1 85.1 Shareholders’ equity 2,426.2 2,402.9 Total liabilities and shareholders’ equity $5,214.7 $5,110.8 See “Notes to unaudited consolidated financial statements.” CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Dollars in millions) Quarter April - June First six months January - June 2007 2006 2007 2006 Operating activities Net income $57.5 $82.8 $130.7 $177.4 Depreciation and amortization 78.9 75.7 158.9 148.7 Deferred taxes and other 18.4 1.1 18.2 0.8 Changes in operating assets and liabilities 156.5 2.6 93.3 (26.2) Net cash provided by operating activities 311.3 162.2 401.1 300.7 Investing activities Capital expenditures (84.9) (76.2) (160.2) (160.1) Proceeds from sale of property, plant and equipment 3.8 6.6 4.6 29.4 Acquisitions of businesses and other, net (0.1) 1.8 (78.1) 0.4 Net cash used in investing activities (81.2) (67.8) (233.7) (130.3) Financing activities Net increase (decrease) in short-term debt (16.4) (325.4) 8.8 (348.9) Issuance of long-term debt - 166.9 73.7 295.2 Repayments and other changes in long-term debt (137.7) (65.4) (137.7) (158.5) Dividends paid (31.0) (26.6) (60.6) (53.4) Shares repurchased (56.4) (46.8) (96.6) (102.7) Stock options exercised 3.8 1.4 7.6 5.5 Minority interests and other, net - (0.1) 1.5 (0.3) Net cash used in financing activities (237.7) (296.0) (203.3) (363.1) Effect of exchange rate changes on cash 2.4 11.5 3.9 22.6 Increase (decrease) in cash and cash equivalents (5.2) (190.1) (32.0) (170.1) Cash and cash equivalents at period-start 141.3 315.9 168.1 295.9 Cash and cash equivalents at period-end $136.1 $125.8 $136.1 $125.8 See “Notes to unaudited consolidated financial statements.” KEY RATIOS (UNAUDITED) (Dollars in millions, except per share data) Quarter April – June First six months January - June 2007 2006 2007 2006 Earnings per share – basic 1) $0.73 $1.00 $1.64 $2.14 Earnings per share – diluted 1) $0.72 $1.00 $1.63 $2.13 Equity per share 30.83 28.54 30.83 28.54 Cash dividend per share – paid 0.39 0.32 0.76 0.64 Operating working capital, $ in millions3) 649 568 649 568 Capital employed, $ in millions 3,418 3,256 3,418 3,256 Net debt, $ in millions 3) 992 913 992 913 Net debt to capitalization, %3)4) 29 27 29 27 Gross margin, % 5) 19.9 21.4 19.9 21.2 Operating margin, % 6) 5.9 8.8 6.6 8.9 Return onshareholders’ equity, % 9.5 14.2 10.8 15.3 Return on capital employed, % 11.9 17.7 13.3 17.7 Weighted average no. of shares in millions 1)2) 79.6 83.0 80.0 83.4 No. of shares at period-end in millions 7) 78.7 82.1 78.7 82.1 No. of employees at period-end 34,600 34,200 34,600 34,200 Headcount at period-end 41,800 40,100 41,800 40,100 Days receivables outstanding 8) 69 71 69 73 Days inventory outstanding 9) 31 30 31 30 1) Net of treasury shares 2) Assuming dilution 3) See tabular presentation reconciling this non-GAAP measure to GAAP in the Management’s Discussion & Analysis of Financial Condition and Results of Operations 4) Net debt in relation to net debt, minority and equity 5) Gross profit relative to sales 6) Operating income relative to sales 7) Net of treasury shares and excluding dilution 8) Outstanding receivablesrelative to average daily sales 9) Outstanding inventory relative to average daily sales See “Notes to unaudited consolidated financial statements”. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Unless otherwise noted, all amounts are dollars in millions, except for per share amounts) June 30, 2007 1.1 Basis of Presentation The accompanying interim unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included in the financial statements. All such adjustments are of a normal recurring nature. During the year ended December 31, 2006, the Company adopted FAS-158. Under FAS-158, the actual funded status of retirement benefits are recognized in the financial statements. Unrecognized amounts, such as net actuarial losses, are shown in the Comprehensive Income section of the Shareholders' Equity Statement. The adoption of FAS-158 had no effect on the Company’s consolidated statement of incomes for 2006 or any prior period presented and will not effect the income statement in future periods. For further information, see Note 18 to the Company’s annual report Form 10-K/A for the year ending December 31, 2006. The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN-48”), on January 1, 2007. Therefore the method of determining the liability recorded for the unrecognized tax benefits has changed and is not comparable between the second quarters of 2007 and 2006. For further information see Note 1.9 Income Taxes. The consolidated balance sheet at December 31, 2006 has been derived from the audited financial statements at that date, but does not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. The Company's reporting periods in this report consist of thirteen-week periods, ending on the Friday closest to the last day of the calendar month. For convenience, the accompanying financial statements have been shown as ending on the last day of the calendar month. Statements in this report that are not of historical fact are forward-looking statements that involve risks and uncertainties that could affect the actual results of the Company. A description of the important factors that could cause Autoliv's actual results to differ materially from the forward-looking statements contained in this report may be found in Autoliv's reports filed with the Securities and Exchange Commission (the “SEC”). For further information, refer to the consolidated financial statements, footnotes and definitions thereto included in the Autoliv, Inc. annual report on Form 10-K/A for the year ended December 31, 2006. The filings with the SEC of annual reports on Form 10-K, quarterly reports on Form 10-Q, proxy statements, management certifi­cations, current reports on Form 8-K and other documents can be obtained free of charge from Autoliv at the Com­pany’s address. These docu­ments are also available at the SEC’s web site at www.sec.gov and at the Company's corporate web site at www.autoliv.com. 1.2 Receivables During the second quarter of 2007, the Company sold receivables relating to selected customers to various external financial institutions without recourse. These factoring agreements have the effect of reducing short-term debt, accounts receivable and days sales outstanding. At June 30, 2007 and December 31, 2006, $116 million and $98 million, respectively, of sold receivables remained outstanding under these agreements. 1.3 Inventories Inventories are stated at lower of cost (principally FIFO) or market. The components of inventories were as follows, net of reserve: June 30, 2007 December 31, 2006 Raw materials $193.9 $196.4 Work in progress 232.4 234.5 Finished products 111.4 114.5 Total $537.7 $545.4 1.4 Restructuring 2006 In 2006, the employee-related restructuring provisions mainly related to headcount reductions in high-cost countries. The cash payments mainly related to operations in Europe and Australia for plant consolidation initiated in 2006, as well as in 2005. The change in liability during 2006 includes a resolution of a legal dispute resulting in cash payments. The changes in the reserves have been charged against “Other income (expense), net” in the income statement. The table below summarizes the change in the balance sheet position of the restructuring reserves from December 31, 2005 to December 31, 2006. Dec. 31 2005 Cash payments Change in reserve Translation difference Dec. 31 2006 Restructuring - employee related $7.8 $(15.2) $13.2 $0.6 $6.4 Liability 9.5 (4.5) (5.3) 0.3 - Total reserve $17.3 $(19.7) $7.9 $0.9 $6.4 During 2006, 938 employees covered by the restructuring reserves left the Company. As of December 31, 2006, 217 employees remained who are covered by the restructuring reserves. 2007 Q1 The increase in the employee-related restructuring provisions in the quarter mainly related to operations in high-cost countries. The cash payments mainly related to operations in Europe, USA and Australia for restructuring activities initiated in 2006, as well as in 2005. The change in the reserve has been charged against “Other income (expense), net” in the income statement. The table below summarizes the change in the balance sheet position of the restructuring reserves from December 31, 2006 to March 31, 2007. Dec. 31 2006 Cash payments Change in reserve Translation difference Mar. 31 2007 Restructuring - employee related $6.4 $(1.6) $0.6 $0.0 $5.4 During the quarter, 71employees covered by the reserves left the Company. As of March 31, 2007, 179 employees remained who are covered by the restructuring reserves. Q2 The increase in the employee-related restructuring provisions in the quarter mainly relates to operations in high-cost countries. The cash payments mainly relate to operations in Canada, USA, Sweden and Australia for restructuring activities initiated in 2007, 2006, as well as in 2005. The change in the reserve has been charged against “Other income (expense), net” in the income statement. The table below summarizes the change in the balance sheet position of the restructuring reserves from March 31, 2007 to June 30, 2007. Mar. 31 2007 Cash payments Change in reserve Translation difference Jun. 30 2007 Restructuring - employee related $5.4 $(4.0) $5.8 $0.3 $7.5 During the quarter, 210employees covered by the reserves left the Company. As of June 30, 2007, 274 employees remained who are covered by the restructuring reserves. 1.5 Product-Related Liabilities The Company maintains reserves for product risks. Such reserves relate to product performance issues, including recall, product liability and warranty issues. The Company records liabilities for product-related risks when probable claims are identified and it is possible to reasonably estimate costs. Provisions for warranty claims are estimated based on prior experience, likely changes in performance of newer products and the mix and volume of the products sold. The provisions are recorded on an accrual basis. Cash payments have been made for recall and warranty-related issues in connection with a variety of different products and customers. For further explanation, see Note 1.11 Contingent Liabilities below. The table below summarizes the change in the balance sheet position of the product-related liabilities for the quarter. Quarter April - June 2007 2006 Reserve atbeginning of the period $20.2 $28.7 Change in reserve 4.0 2.2 Cash payments (2.7) (5.9) Translation difference 0.2 1.0 Reserve at end of the period $21.7 $26.0 1.6 Comprehensive Income Comprehensive income includes net income for the year and items charged directly to equity. Quarter April - June First six months January – June 2007 2006 2007 2006 Net income 1) $57.5 $82.8 $130.7 $177.4 Pension liability 2) (0.1) (0.3) 0.1 (0.3) Fair value of derivatives 0.2 (0.6) 0.1 (1.0) Translationof foreign operations 14.5 11.5 30.8 17.8 Other comprehensive income 14.6 10.6 31.0 16.5 Comprehensive income 1) $72.1 $93.4 $161.7 $193.9 1) Second quarter and YTD Income for 2007 was negatively impacted by $20.4 million after tax relating to a one time increase in legal reserves. For additional information see the caption Items Affecting Comparability and Part II – Other Information, Item 1 below 2) During the first six months 2006, the adjustment charged directly to equity was related to Minimum pension liability. 1.7 Business Acquisitions On January 15, 2007, Autoliv Inc. acquired the remaining 35% of the shares in its Korean subsidiary Autoliv-Mando, an entity which already had been a consolidated entity, for $80 million. 1.8 New Accounting Pronouncements New accounting pronouncements which have been issued but which are effective on or after July 1, 2007, are the following: Statement No.157, Fair Value Measurements (“FAS-157”), establishes a framework for measuring fair value in generally accepted accounting principles, clarifies the definition of fair value within that framework, and expands disclosures about the use of fair value measurements. FAS-157 was issued in September 2006 and is effective for fiscal years beginning after November 15, 2007. The Company has not yet completed the evaluation of the effects on earnings and financial position that may result from the adoption of FAS-157. The Company will adopt FAS-157 prospectively on January 1, 2008. Statement No.159, The Fair Value Option for Financial Assets and Financial Liabilities (“FAS-159”), provides companies with an option to report selected financial assets and liabilities at fair value. The objective of FAS-159 is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently. FAS-159 was issued in February 2007 and is effective for fiscal years beginning after November 15, 2007. The Company has not yet completed the evaluation of the effects on earnings and financial position that may result from the adoption of FAS-159. 1.9 Income Taxes The effective tax rate for the first six months of 2007 was 33.0%, which compares with 29.7% in the first half of 2006. During the first quarter of 2006, several subsidiaries completed studies of R&D tax credit eligibility and recorded a 2005 catch-up effect entirely in that quarter. During the second quarter of 2006, several subsidiaries recorded adjustments to their estimates of prior year income tax provisions. These catch-up effects in the first and second quarter caused an approximately 2% reduction to the effective tax rate for the 2006 six-month period. The Company files income tax returns in the United States federal jurisdiction, and various states and foreign jurisdictions. The Company is no longer subject to income tax examination by the U.S. federal tax authorities for years prior to 2003. With few exceptions, the Company is also no longer subject to income tax examination by U.S. state or local tax authorities for tax years prior to 2003.In addition, with few exceptions, the Company is no longer subject to income tax examinations by non-U.S. tax authorities for years before 2001. The Internal Revenue Service (“IRS”) began an examination of the Company’s 2003-2005 U.S. income tax returns in the second quarter of 2006 that is anticipated to be completed in early 2008. In addition, the Company is undergoing tax audits in several non-U.S. jurisdictions covering multiple years. As of June 30, 2007, as a result of those tax examinations, the Company is not aware of any material proposed income tax adjustments. The Company expects the completion of certain tax audits in the near term and believes that it is reasonably possible that some portion of reserves could be released into income in some future period or periods. The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN-48”), on January 1, 2007. As a result of the implementation of FIN-48, the Company recognized a decrease of $9.9 million in the liability recorded for unrecognized tax benefits as a cumulative effect of a change in accounting principle, which was accounted for as an increase to the January 1, 2007 balance in retained earnings. The Company recognizes interest and potential penalties accrued related to unrecognized tax benefits in tax expense. The Company had approximately $6 million accrued for the payment of interest and penalties as of June 30, 2007. As of January 1, 2007, the Company had recorded approximately $39.6 million for unrecognized tax benefits, including accrued interest and penalties, related to prior years. During the second quarter 2007, the Company accrued $2.6 million of additional unrecognized tax benefits based on tax positions related to the current and prioryears and interest accrued related to unrecognized tax benefits of prior years, for a total of $4.1 million accrued year to date 2007. Substantially all of these reserves would impact the effective tax rate if released into income. Of the total unrecognized tax benefits recorded at June 30, 2007, $24.3 million is classified as current tax payable and $19.4 million is classified as non-current tax payable on the balance sheet. Prior to the adoption of FIN-48, at December 31, 2006, all unrecognized tax benefits were classified as current tax payable. 1.10 Retirement Plans The Company has non-contributory defined benefit pension plans covering employees at most operations in the United States. Benefits are based on an average of the employee’s earnings in the years preceding retirement and on credited service. Certain supplemental unfunded plan arrangements also provide retirement benefits to specified groups of participants. The Company has frozen participation in the U.S. pension plans to include only those employees hired as of December 31, 2003. The U.K. defined benefit plan is the most significant non-U.S pension plan and participation was frozen for all employees hired after April 30, 2003. The Net Periodic Benefit Costs related to Other Post-retirement Benefits were not significant to the Consolidated Financial Statements of the Company for the six months ended June 30, 2007 or June 30, 2006. The Net Periodic Benefit Cost increased by $2.1 million (excluding payroll tax) during the first quarter 2007 due to pension benefits that became fully accrued when Mr. Lars Westerberg retired as President and Chief Executive Officer of Autoliv Inc. on April 1, 2007, instead of June 2008 as originally planned. These pension costs are reported as Special Termination Benefit Cost for the six months in the table below. For further information on Pension Plans and Other Post-retirement Benefits, see Note 18 to the Consolidated Financial Statements of the Company included in the Company’s Annual Report on Form 10-K/A for the year ended December 31, 2006. The components of the total Net Periodic Benefit Cost associated with the Company’s defined benefit retirement plans are as follows: Quarter April - June First six months January – June 2007 2006 2007 2006 Service cost $3.8 $3.8 $7.8 $7.6 Interest cost 3.5 3.0 6.9 5.9 Expected return on plan assets (2.9) (2.8) (5.8) (5.6) Amortization of prior service cost 0.1 0.1 0.1 0.1 Amortization of net (gain) loss 0.4 0.6 0.9 1.2 Special termination benefit - - 2.1 - Net Periodic Benefit Cost $4.9 $4.7 $12.0 $9.2 1.11 Contingent Liabilities Product Warranty and Recalls Autoliv is exposed to product liability and warranty claims in the event that its products fail to perform as expected and such failure results, or is alleged to result, in bodily injury and/or property damage. The Company cannot assure that it will not experience any material warranty or product liability losses in the future or that it will not incur significant costs to defend such claims. In addition, if any of the products are or are alleged to be defective Autoliv may be required to participate in a recall involving such products. Each vehicle manufacturer has its own practices regarding product recalls and other product liability actions relating to its suppliers. As suppliers become more integrally involved in the vehicle design process and assume more of the vehicle assembly functions, vehicle manufacturers are increasingly looking to their suppliers for contribution when faced with recalls and product liability claims. A recall claim or a product liability claim brought against Autoliv in excess of available insurance may have a material adverse effect on the Company’s business, financial condition and results of operations. Vehicle manufacturers are also increasingly requiring their outside suppliers to guarantee or warrant their products and bear the costs of repair and replacement of such products under new vehicle warranties. A vehicle manufacturer may attempt to hold us responsible for some or all of the repair or replacement costs of defective products under new vehicle warranties, when the product supplied did not perform as represented. Accordingly, the future costs of warranty claims by customers may be material. However, we believe our established reserves are adequate to cover potential warranty settlements. Autoliv’s warranty reserves are based upon the Company’s best estimates of amounts necessary to settle future and existing claims. The Company regularly evaluates the appropriateness of these reserves, and adjusts them when appropriate. However, the final amounts determined to be due related to these matters could differ materially from the Company’s recorded estimates. The table in Note 1.5 Product-Related Liabilities above summarizes the change in the balance sheet position of the product related liabilities from December 31, 2006 to June 30, 2007. Legal Disputes In December 2003, a United States Federal District Court awarded a former supplier of Autoliv ASP, Inc., a subsidiary of Autoliv Inc., approximately $27 million plus pre-judgment interest in connection with a commercial dispute that related to purchase commitments. Autoliv appealed the verdict and the supplier cross-appealed in regard to the calculation of the amount of pre-judgment interest. The United States Court of Appeals for the Federal Circuit on August 7, 2006, affirmed the judgment of the district court on certain appeal issues, vacated the district court’s decision on certain other appeal issues and remanded the case for the district court to reconsider, and finally adjusted the district court’s calculations of pre-judgment interest. On November 29, 2006, the United States Federal District Court amended the judgment increasing the pre-judgment interest to approximately $7 million and denied Autoliv’s motion for vacatur. Autoliv appealed the decision and on July 11, 2007 the United States Federal Circuit Court of Appeals upheld the judgment entered against Autoliv ASP, Inc. The final judgment amount, including pre- and post-judgment interest, could total approximately $36 million, depending on the court’s calculation of post-judgment interest, which has not yet been made. As a consequence, Autoliv has increased its provision for legal disputes by $30 million that together with existing provisions should cover the amount fully. Autoliv has filed a motion with the Federal Circuit Court seeking a rehearing. While legal proceedings are subject to inherent uncertainty, Autoliv believes that it has meritorious grounds for appeal. For additional information see the caption Items Affecting Comparability and Part II – Other Information, Item 1 below. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our Consolidated Financial Statements and accompanying Notes thereto included elsewhere herein and with our 2006 Annual Report on Form 10-K/A filed with the SEC on February 28, 2007. Unless otherwise noted, all dollar amounts are in millions. Autoliv is the world's largest automotive safety system supplier with sales to all the leading vehicle manufacturers in the world. Autoliv develops, markets and manufactures airbags, seatbelts, safety electronics, steering wheels, anti-whiplash systems, child safety as well as night vision systems and other active safety systems. Autoliv accounts for more than one third of its market. Autoliv has manufacturing facilities in 28 vehicle-producing countries. Autoliv is a Delaware holding corporation with principal executive offices in Stockholm, Sweden, which owns two principal subsidiaries, Autoliv AB ("AAB") and Autoliv ASP, Inc. ("ASP").AAB, a Swedish corporation, is a leading developer, manufacturer and supplier to the automotive industry of car occupant restraint systems. Starting with seat belts in 1956, AAB expanded its product lines to include seat belt pretensioners (1989), frontal airbags (1991), side-impact airbags (1994), steering wheels (1995) and seat sub-systems (1996). ASP, an Indiana corporation, pioneered airbag technology in 1968 and has since grown into one of the world's leading producers of airbag modules and inflators. ASP designs, develops and manufactures airbag inflators, modules and airbag cushions, seat belts and steering wheels. It sells inflators and modules for use in driver, passenger, side-impact and knee bolster airbag systems for worldwide automotive markets. Shares of Autoliv common stock are traded on the New York Stock Exchange under the symbol "ALV" and Swedish Depositary Receipts representing shares of Autoliv common stock trade on the OM Stockholm Stock Exchange under the symbol "ALIV". Options in Autoliv shares are traded in Philadelphia and AMSE under the symbol "ALV". Non-GAAP financial measures Some of the following discussions refer to non-GAAP financial measures: see "Organic sales", "Operating working capital", "Net debt", "Leverage ratio" and "Interest coverage ratio". Management believes that these non-GAAP financial measures assist investors in analyzing trends in the Company's business. Investors should consider these non-GAAP financial measures in addition to, rather than as a substitute for, financial reporting measures prepared in accordance with GAAP. These non-GAAP financial measures have been identified as applicable in each section of this report with a tabular presentation reconciling them to GAAP. It should be noted that these measures, as defined, may not be comparable to similarly titled measures used by other companies. RESULTS OF OPERATIONS THREE MONTHS ENDED JUNE 30, 2, 2006 Market overview During the second quarter 2007, light vehicle production in the Triad (i.e. Europe, North America and Japan) is esti­mated by CSM and J.D. Power to have increased by 1% compared to the same quarter 2006. At the beginning of the quarter, this data indicated a decline of nearly 3%. In Europe (including Eastern Europe), where Autoliv generates more than half of its revenues, light vehicle pro­duction is estimated to have risen by more than 3%. This was due entirely to Eastern Europe where production rose by nearly 16%, more than twice as much as expected. In Western Europe, light vehicle production was flat, which also was better than expected. In
